Title: Robley Dunglison to James Madison, 22 June 1826
From: Dunglison, Robley
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    University of Virginia
                                
                                June 22d. 1826
                            
                        
                        Mrs Dunglison and myself have been for some time anxious to avail ourselves of the kind invitations of Mrs
                            Madison and yourself to visit Montpellier but we have been prevented by the Baby having received, about a month ago, the
                            Contagion of Hooping Cough—She is now, however, so much recovered that we are anxious, if perfectly convenient to you, to
                            pay our visit in the course of a week or fortnight—but should there be any of your family or
                            any friends residing with you who have never had the Hooping Cough I pray you will inform me of it in order that we may
                            wait until the disease has entirely disappeared, or in other words until all fear of infection has ceased.
                        I have been for some time lecturing daily in order that my class may not experience any loss from my absence
                            and having arrived near the end of one subject I can absent myself more conveniently about the time I mention than at any
                            other.
                        I beg, however, that you may deal frankly with me & run no risk whatever from our visit. Mrs
                            Dunglison unites with me in respectful remembrances to Mrs Madison and yourself—Believe me respectfully yrs
                        
                            
                                Robley Dunglison
                            
                        
                    